                              Case 5:20-cv-01115-PRW Document 1-1 Filed 11/04/20 Page 1 of 3



The information on this page is NOT an official record. Do not rely on the correctness or completeness of this information.
Verify all information with the official record keeper. The information contained in this report is provided in compliance with the
Oklahoma Open Records Act, 51 O.S. 24A.1. Use of this information is governed by this act, as well as other applicable state
and federal laws.

                IN THE DISTRICT COURT IN AND FOR OKLAHOMA COUNTY, OKLAHOMA

  Amber Vera,                                                                            No. CJ-2020-4823
      Plaintiff,                                                                         (Civil relief more than $10,000: AUTO NEGLIGENCE)
  v.
                                                                                         Filed: 10/09/2020
  Amy Derks, and Star Fleet
  Trucking, Inc.
        Defendant.                                                                       Judge: Mai, Natalie


 PARTIES
Derks, Amy, Defendant
Star Fleet Trucking Inc, Defendant
Vera, Amber, Plaintiff



 ATTORNEYS
 Attorney                                                                                Represented Parties
 Wade, Matthew B (Bar #20883)                                                            Vera, Amber
 900 NE 63RD ST.
 OKC, OK 73105



 EVENTS
 None


 ISSUES
For cases filed before 1/1/2000, ancillary issues may not appear except in the docket.



 Issue # 1.               Issue: AUTO NEGLIGENCE (AUTONEG)
                          Filed By: Vera, Amber
                          Filed Date: 10/09/2020

                          Party Name                         Disposition Information
                                                             Pending.
                                                                Notice of Removal - Exhibit 1
                                                                                                                                             /
                                                                          Page 1 of 3
                   Case 5:20-cv-01115-PRW Document 1-1 Filed 11/04/20 Page 2 of 3
DOCKET
Date       Code          Description                                            Count Party Amount

10-09-2020 TEXT         CIVIL RELIEF MORE THAN $10,000 INITIAL FILING.           1

10-09-2020 AUTONEG      AUTO NEGLIGENCE

10-09-2020 DMFE         DISPUTE MEDIATION FEE                                                $ 7.00

10-09-2020 PFE1         PETITION                                                           $ 163.00

10-09-2020 PFE7         LAW LIBRARY FEE                                                      $ 6.00

10-09-2020 OCISR        OKLAHOMA COURT INFORMATION SYSTEM REVOLVING FUND                    $ 25.00

10-09-2020 OCJC         OKLAHOMA COUNCIL ON JUDICIAL COMPLAINTS REVOLVING                    $ 1.55
                        FUND

10-09-2020 OCASA        OKLAHOMA COURT APPOINTED SPECIAL ADVOCATES                           $ 5.00

10-09-2020 SSFCHSCPC    SHERIFF'S SERVICE FEE FOR COURTHOUSE SECURITY PER                   $ 10.00
                        BOARD OF COUNTY COMMISSIONER

10-09-2020 CCADMINCSF COURT CLERK ADMINISTRATIVE FEE ON COURTHOUSE                           $ 1.00
                      SECURITY PER BOARD OF COUNTY COMMISSIONER

10-09-2020 CCADMIN0155 COURT CLERK ADMINISTRATIVE FEE ON $1.55 COLLECTION                    $ 0.16

10-09-2020 SJFIS        STATE JUDICIAL REVOLVING FUND - INTERPRETER AND                      $ 0.45
                        TRANSLATOR SERVICES

10-09-2020 DCADMIN155 DISTRICT COURT ADMINISTRATIVE FEE ON $1.55                             $ 0.23
                      COLLECTIONS

10-09-2020 DCADMIN05    DISTRICT COURT ADMINISTRATIVE FEE ON $5 COLLECTIONS                  $ 0.75

10-09-2020 DCADMINCSF DISTRICT COURT ADMINISTRATIVE FEE ON COURTHOUSE                        $ 1.50
                      SECURITY PER BOARD OF COUNTY COMMISSIONER

10-09-2020 CCRMPF       COURT CLERK'S RECORDS MANAGEMENT AND PRESERVATION                   $ 10.00
                        FEE

10-09-2020 CCADMIN04    COURT CLERK ADMINISTRATIVE FEE ON COLLECTIONS                        $ 0.50

10-09-2020 LTF          LENGTHY TRIAL FUND                                                  $ 10.00

10-09-2020 SMF          SUMMONS FEEX2                                                       $ 20.00

10-09-2020 P            PETITION
                        Document Available (#1047840299)    TIFF        PDF

10-09-2020 TEXT         OCIS HAS AUTOMATICALLY ASSIGNED JUDGE MAI, NATALIE TO
                        THIS CASE.




                                        Notice of Removal - Exhibit 1
                                                                                               /
                                                  Page 2 of 3
Date      Code   Case 5:20-cv-01115-PRW
                       Description      Document 1-1 Filed 11/04/20 Page 3 ofCount
                                                                              3    Party Amount
10-09-2020 ACCOUNT    RECEIPT # 2020-4885044 ON 10/09/2020.
                      PAYOR: EDWIN D. ABEL, INC. TOTAL AMOUNT PAID: $ 262.14.
                      LINE ITEMS:
                      CJ-2020-4823: $183.00 ON AC01 CLERK FEES.
                      CJ-2020-4823: $6.00 ON AC23 LAW LIBRARY FEE CIVIL AND
                      CRIMINAL.
                      CJ-2020-4823: $1.66 ON AC31 COURT CLERK REVOLVING FUND.
                      CJ-2020-4823: $5.00 ON AC58 OKLAHOMA COURT APPOINTED
                      SPECIAL ADVOCATES.
                      CJ-2020-4823: $1.55 ON AC59 COUNCIL ON JUDICIAL
                      COMPLAINTS REVOLVING FUND.
                      CJ-2020-4823: $7.00 ON AC64 DISPUTE MEDIATION FEES CIVIL
                      ONLY.
                      CJ-2020-4823: $0.45 ON AC65 STATE JUDICIAL REVOLVING
                      FUND, INTERPRETER SVCS.
                      CJ-2020-4823: $2.48 ON AC67 DISTRICT COURT REVOLVING
                      FUND.
                      CJ-2020-4823: $25.00 ON AC79 OCIS REVOLVING FUND.
                      CJ-2020-4823: $10.00 ON AC81 LENGTHY TRIAL FUND.
                      CJ-2020-4823: $10.00 ON AC88 SHERIFF’S SERVICE FEE FOR
                      COURT HOUSE SECURITY.
                      CJ-2020-4823: $10.00 ON AC89 COURT CLERK'S RECORDS
                      MANAGEMENT AND PRESERVATION FEE.

10-29-2020 SMS        SUMMONS RETURNED, SERVED: AMY DERKS
                      Document Available (#1048000931) TIFF PDF

10-29-2020 SMS        SUMMONS RETURNED, SERVED: STAR FLEET TRACKING
                      Document Available (#1048000935) TIFF PDF




                                    Notice of Removal - Exhibit 1
                                                                                            /
                                              Page 3 of 3
